Title: General Orders, 26 November 1775
From: Washington, George
To: 



Head Quarters, Cambridge, Nov: 26th 1775
Parole Wilks.Countersign Liberty


The Colonels and commanding Officers of regiments upon the New Establishment, to order the Men to be recruited to be paraded every Monday, at Ten in the forenoon, before the Brigadier General of their respective Brigades, who will reject such as are unfit for service, or do not come within the discription, of the recruiting Orders: The Brigadier will sign a Certificate of the recruits, he approves of, and deliver it to each of the Colonels, that the Blanket Money due, may be paid, and no more.
